Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 18, 2022

The Court of Appeals hereby passes the following order:

A23E0003. CHRISTOPHER HARRIS, AS GUARDIAN FOR CLEOPHUS
    HARRIS v. CRYSTAL HARRIS et al.

      Upon consideration of Appellant’s Rule 40 (b) Emergency Motion in the

above-styled case, it is ordered that the motion is hereby DENIED.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/18/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.